DETAILED ACTION
Claims 1-6, 8-10, and 12-14 are considered for examination. Claims 1 and 12-14 are amended. Claims 7 and 11 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021has been entered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive in full. 
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and are appreciated by the Examiner. 
In response to applicant's arguments under 35 U.S.C. §101 on page 9, that the amended claims recite patent eligible subject matter, The Office finds this argument non-persuasive. The added limitation of providing tests to multiple client devices at a plurality of locations simultaneously via a network is not seen sufficient to integrate the abstract idea into a practical application. The distribution of content over a network to multiple devices simultaneously is deemed conventional as noted herein and amounts to merely utilizing a computer as a tool to automate the judicial exception under MPEP §2106.05(h). Additionally, the provision of online content to multiple users at once is readily appreciable within the 
Regarding arguments that the claims provide a solution to a technical problem, The Office finds this argument non-persuasive for the same reasons noted in the interview on 12/14/2020 and 10/26/2021 and the actions mailed 5/3/2021 and 8/18/2021. The inventive concept of the instant claims as stated in [0031] is directed toward solving the problem of sifting through a large test bank of questions to determine which question to provide to a student, which is not a problem unique to computer based testing. Teachers in conventional classrooms face this problem as well and the claimed solutions may be readily implemented within such conventional classrooms as the technical aspects of the invention involve mere automation of human activity under MPEP §2106.05(f). The extension of this solution to simultaneously be performed on multiple computer terminals is seen to be merely the implementation of the human analog within a conventional networked, computer environment under §2106.05(h). Therefore, the claims are not seen as directed to an improvement in technology under MPEP §2106.05(a). The requirements that the claims provide two pop up questions is not seen sufficient to confine the use of the judicial exception to a specific machine under MPEP §2106.05(b) and may also be practiced in the human analog as described below. For at least these reasons, the added limitations are not seen sufficient to confine the use of the judicial exception to a practical application and the rejection is adapted and maintained herein.
In response to applicant's arguments under 35 U.S.C. §103 on page 9-10 that the previous combination of references fails to teach the newly amended claimed invention, The Office finds this argument persuasive. The rejection is withdrawn herein as a reasonable combination of references to meet the amended inventions has not been identified and provision of additional references to meet the claimed invention would likely be rooted in hindsight.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not . 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority









Applicant’s claim for the benefit of a prior-filed Japanese application JP2015-202063, filed 10/13/2015 is acknowledged and certified copies have been received in full. Examiner notes that pursuant to MPEP §119(b), a certified English translation of the certified copies of the prior filed application will be required should The Office apply a prior art reference having an effective filing date intervening the filing date of the present application and the foreign application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-10, and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claims 1 and 12-14 recite an abstract idea of a teacher providing questions to  student to test their understanding which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
an information processing device comprising wherein an instructor presents a question for a student to answer: 
circuitry configured establish communication with a plurality of terminals at a plurality of locations for computer-based testing; conducting the computer-based testing with the plurality of terminals at the plurality of locations simultaneously; transmit a question and a relevant question to a client terminal and receive an answer to the relevant question from the client terminal, the relevant question being presented in a pop-up [] with passage of time in response to a determination that an answer to the question has not been entered and being used to derive the answer to the question wherein the instructor presents a question for a student to answer and provides additional follow up questions on separate sheets of paper for the student to aid them in answering the question if they do not answer the question in a certain amount of time. Wherein this is done for a plurality of students, perhaps at the same time, perhaps using multiple teachers at different locations; and 
upon determination that the answer to the question has been entered, transmit a questionnaire to the client terminal and receive an answer to the questionnaire from the client terminal, the questionnaire being presented in a second pop-up window, the answer to the questionnaire indicating a degree of certitude that the answer the question is correct wherein the teacher asks a follow up question or provides a follow up question on a piece of paper to the student asking their certainty in their last answer;
determine a next question to be transmitted on a basis of the answer to the relevant question and the answer to the questionnaire wherein the instructor mentally determines the next question to be transmitted to the student based on their answers to the relevant questions and the student’s level of certainty the provided, 
wherein the relevant question is one of a plurality of relevant questions, wherein the circuitry is configured to perform control so that the plurality of relevant questions are presented sequentially depending on a determined elapsed time from presentation of the question to entry of the answer to the question in the client terminal. Wherein the instructor presents relevant questions every 30 seconds or so if the user has not answered the main question correctly or at all,
wherein the relevant question is associated with a predetermined contribution level indicating a level to which the relevant question contributes to a correct answer to the question .
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching assessment interaction of an instructor evaluating the cognitive abilities of a student, and (2) the mental process an instructor takes to provide questions to a student and to assess the student’s cognitive abilities. That is, other than reciting that the steps are performed by an “information processing device comprising circuitry”, transmitting and receiving information via a client terminal, conducting the test on several terminals simultaneously, and providing questions via a pop-up window, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of an information processing device and a client terminal to perform the claimed method steps. The information processing device and client terminal are both recited at a high-level of generality (e.g., a generic computer terminal providing questions and analyzing user inputs via a user interface) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). The displaying of relevant questions in a pop-up window is seen tangentially related to the inventive concept of the claims, has a readily appreciable human analog, and is not seen sufficient to confine the use of the judicial exception into a practical application. The requirements that the pop-up questions be displayed in a window and that the test is displayed on multiple terminals at once is seen as a field of use limitation under MPEP §2106.05(h). Additionally, these additional elements fail to provide an improvement to the technical field directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct a cognitive exam with a plurality of questions and hints, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 13, which has explicit, additional limitations when compared to claims 1, 12, and 14, merely recites "a non-transitory computer-readable medium storing a program that, when executed on a computer, causes a computer to…" which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The claimed "client terminals" as disclosed by applicant is a ubiquitous technology in the modern era, where web tablet devices are prolific across at least the educational industries as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. The transmission of data over a network to a plurality of devices at different locations and conducting online exams simultaneously is deemed conventional as per TLI Communications, Affinity Labs V. Amazon, Symantec, OIP Techs., Inc. v. Amazon.com, Inc., among others. Additionally simultaneous CBT testing is described as conventional in [0018], which relies upon the well-known nature of implementing simultaneous CBT testing for sufficient written description support, and is officially noted as conventional herein. The use of pop-up windows to display the questions is  Furthermore, to the extent to which the application claims that the processor determines an elapsed time is deemed conventional as per Bancorp Services v. Sun Life and officially noted by the Examiner herein. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-6, and 8-10 simply further exemplify aspects of the abstract instructor test provision steps and mental processes performed therein. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Examiner’s Note









No art rejection is provided for the pending claims in light of the provided amendments.
Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the amended features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/             Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf